Title: From Alexander Hamilton to Andrew G. Fraunces, 18 May 1793
From: Hamilton, Alexander
To: Fraunces, Andrew G.



Treasury Department, May 18, 1793.
Sir,

Your letter of the 16th instant has been duly received. The want of sufficient light with regard to the warrants in question must defer the payment of them. I advise the holders to notify them as claims under the act of the last session, entitled, “An Act relative to claims against the United States not barred by any act of limitation, and which have not been already adjusted.”
I am, Sir, with esteem,   Your most obedient servant,

Alexander Hamilton
Mr. Andrew G. Fraunces,New-York.

